DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/684,303, filed on 14 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“moving means…” in claims 5-6, 8-9 and 11
b.	“measurement unit…” in claims 5-6
c.	“input unit…” in claim 10
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for a “moving means” in Fig. 1, [0018] and [0072]; for a “measurement unit” in Fig. 1, [0021] and [0072]; and for an “input unit” in Fig. 3 and [0030], in the specification filed on 14 November 2019.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11
The limitation reciting "…a small variation in dimension…" in claim 11 is indefinite. The term "small variation" renders the claim indefinite because it is unclear what is considered to be a small variation. For example, is a variation in dimensions of 1 centimeter a small or large variation? The specification fails to provide a standard for measuring what is considered small. As such, claim 11 is indefinite because the metes and bounds of the claims are unclear. See MPEP 2173.05(b). For the purpose of examination, "the objects have a small variation in dimensions thereof in a Z-axis direction perpendicular to the X-axis and the Y-axis." will be interpreted as if omitted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 20120229620 A1 and Ikeda hereinafter).
Regarding Claim 1
Ikeda teaches a robot system (see all Figs.; [0012]-[0020]) comprising:
a sensor system (see vision sensor 100 in Figs.; [0012] and [0047]-[0050]);
a robot (see robot 300 in Figs.; [0050]-[0056]); and
a robot controller which controls the robot (see robot control apparatus 200 in Figs.; [0012] and [0053]-[0056]), wherein
the robot controller recognizes a robot coordinate system that is a coordinate system of the robot (see [0065], [0148] and [0185]) but does not recognize a coordinate system of the sensor system (see [0110]-[0113], [0125] and [0139]); and
the robot controller conducts matrix creation processing to create a conversion matrix which conducts coordinate conversion (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), in a plane including an X-axis and a Y-axis (see Fig. 7, all; [0139], [0144], [0149] and [0159]-[0161]), on a set of position coordinates obtained by the sensor system (see Figs. 7-8, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), based on each set of position coordinates of a plurality of objects or points obtained by the sensor system and each set of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the set of position coordinates in the robot coordinate system corresponding to the plurality of objects or points (see Figs. 7-10, all; [0144]-[0162]).
Regarding Claim 7
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
wherein the objects or points are two objects or two points (see Figs. 7-10, "marks"; [0142]-[0156]).
Regarding Claim 8
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
further comprising a moving means configured to move the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]), wherein
the robot controller receives a second set of position coordinates obtained by the sensor system (see Figs. 4A-4B, all; [0098]-[0114]), the second set of position coordinates identifies positions different from the position coordinates obtained by the sensor system in a moving direction of the moving means (see Figs. 4A-4B, all; [0101]-[0103], [0107]-[0108] and [0110]-[0111]); the robot controller conducts coordinate conversion on the second set of position coordinates and at least one of the sets of position coordinates by using the conversion matrix (see [0112]-[0113]); and performs determination processing to determine whether or not a difference in position in the X-axis direction between the set of position coordinates and the second set of position coordinates, which are subjected to the coordinate conversion, is equal to or smaller than a reference value (see [0116] and [0127]).
Regarding Claim 11
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
further comprising a moving means configured to move the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]), wherein
the robot performs a predetermined task on the objects (see [0050]-[0053] and [0062]-[0065]), 

For the purpose of compact prosecution, Ikeda additionally teaches the objects have a small variation in dimensions thereof in a Z-axis direction perpendicular to the X-axis and the Y-axis (see Figs. 7-10, all; [0020] and [0142]-[0155], especially [0142 "a calibration sheet S as shown in the top row of FIG. 7 is used, in which a target pattern is depicted. The target pattern shown in the calibration sheet S includes five circles (marks), each divided into colored 90-degree quadrants."]; A sheet with circles has a small variation in dimensions in the Z-axis.).
Regarding Claim 12
Ikeda teaches a coordinate conversion method for converting a set of position coordinates detected by a sensor system into a set of position coordinates in a robot coordinate system recognized by a robot controller (see all Figs.; [0012]-[0020] and [0138]-[0162]), the method comprising:
creating a conversion matrix which conducts coordinate conversion (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), in a plane including an X-axis and a Y-axis (see Fig. 7, all; [0139], [0144], [0149] and [0159]-[0161]), on the set of position coordinates obtained by the sensor system (see Figs. 7-8, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]) based on each set of position coordinates of a plurality of objects or points obtained by the sensor system and each set of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system corresponding to the plurality of objects or points (see Figs. 7-10, all; [0144]-[0162]); and
converting position coordinates detected by the sensor system by using the conversion matrix (see [0063]-[0065] and [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Shimamura et al. (US 20190256300 A1 and Shimamura hereinafter).
Regarding Claim 2
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1), 
wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points (see Figs. 9-10, "hand tip"; [0148] and [0155]).
From Figs. 9-10 and paragraphs [0148] and [0155] it is clear that the touch-up section of the robot is brought into contact with the marks on the calibration sheet. However, for the purpose of compact prosecution and for the sake of the possible argument that "Ikeda is silent regarding bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points.", Shimamura teaches bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points. 
That is, Shimamura teaches a robot system (see all Figs.; [0010]) comprising:
a sensor system (see Fig. 7, visual sensor 200; [0032] and [0105]);
a robot (see Fig. 7, robot 300; [0031] and [0106]-[0109]); and
a robot controller which controls the robot (see Fig. 1, robot controller 350; [0038]), wherein
the robot controller recognizes a robot coordinate system that is a coordinate system of the robot (see [0043]) but does not recognize a coordinate system of the sensor system (see [0005] and [0044]); and
the robot controller conducts matrix creation processing to create a conversion matrix which conducts coordinate conversion (see [0050]-[0055] and [0111]-[0121]), in a plane including an X-axis and a Y-axis (see Fig. 6, all; [0098]-[0103]), on a set of position coordinates obtained by the sensor system (see [0053] and [0115]-[0116]), based on each set of position coordinates of a plurality of objects or points obtained by the sensor system and each set of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the set of position coordinates in the robot coordinate system corresponding to the plurality of objects or points (see Figs. 7-8, all; [0050]-[0055], [0100] and [0111]-[0121]),
wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points (see Fig. 7, "touch position"; [0010], [0050]-[0055], [0091] and [0117]-[0121]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Shimamura to Ikeda. That is, it would have been obvious to modify the robot system of Ikeda to bring the touch-up section of the robot into contact with the positions corresponding to the plurality of objects or points, as taught by Shimamura. 
Shimamura teaches contacting a touch panel with the robot at a plurality of points in order to calculate the conversion matrix. The touch panel is capable of providing more than one pattern of calibration points, thus increasing flexibility of calculating conversion matrices. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Ikeda in order to attain the same results. 
Application of the known technique taught by Shimamura to the robot system taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 5
Modified Ikeda teaches the robot system according to claim 2 (as discussed above in claim 2),
Ikeda further teaches further comprising:
a moving means which moves the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]); and
a measurement unit which measures an amount of movement of the object that is moved by the moving means (see Figs. encoder 14; [0137]-[0161] and [0193]), wherein
the robot controller creates the conversion matrix, in the matrix creation processing, by using the sets of position coordinates of the plurality of objects or points obtained by the sensor system (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), the sets of position coordinates obtained by bringing the touch-up section into contact with positions corresponding to the plurality of objects or points having moved by the moving means after the sets of position coordinates are obtained by the sensor system (see Figs. 9-10, "hand tip"; [0148] and [0155]), and the amount of movement measured by the measurement unit (see Figs. 7-10, all; [0020 "a fourth unit for receiving input of an amount of movement of the conveying apparatus on the conveyance path in association with each of the first to third screens; and a fifth unit for calculating a parameter set for transformation of coordinates in the image capturing range of the image capturing unit to coordinates in a coordinate system of the moving machine based on the input information."], [0147]-[0161] and [0190]-[0193]).
Shimamura additionally teaches further comprising:
a moving means which moves the object (see Fig. 7, conveyor 10; [0108]); and
a measurement unit which measures an amount of movement of the object that is moved by the moving means (see Fig. 7, encoder 450; [0034] and [0083]-[0086]), wherein
the robot controller creates the conversion matrix, in the matrix creation processing, by using the sets of position coordinates of the plurality of objects or points obtained by the sensor system (see Figs. 7-8, all; [0050]-[0055], [0115]-[0116] and [0121]), the sets of position coordinates obtained by bringing the touch-up section into contact with positions corresponding to the plurality of objects or points having moved by the moving means after the sets of position coordinates are obtained by the sensor system (see Fig. 7, "touch position:; [0010], [0050]-[0055], [0091] and [0117]-[0121]), and the amount of movement measured by the measurement unit (see [0010], [0053] and [0121]).
The limitations requiring “moving means” and “measurement unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders which are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a transfer device, robot, moving dolly, or equivalent structure (see Applicant’s spec at Fig. 1, [0018] and [0072]) for the “moving means” and an encoder, an operation position detection device of each servo motor, a two-dimensional camera, or equivalent structure (see [0021] and [0072]) for the “measurement unit”.
Regarding Claim 9
Modified Ikeda teaches the robot system according to claim 5 (as discussed above in claim 5),
Ikeda further teaches wherein the X-axis direction is a moving direction in which the object is moved by the moving means (see Figs. 8-10, all; [0065] and [0203]).
Shimamura additionally teaches wherein the X-axis direction is a moving direction in which the object is moved by the moving means (see Fig. 6, all; [0043] and [0099]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Suzuki (US 20160059419 A1 and Suzuki hereinafter).
Regarding Claim 3
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1),
Ikeda further teaches wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained based on detection data of an end effector whose coordinate system is corresponding to the robot (see Figs. 9-10, "hand tip"; [0148] and [0155]). Ikeda does not explicitly teach the hand tip having a sensor. That is, Ikeda is silent regarding based on detection data of a sensor whose coordinate system is corresponding to the robot.
Suzuki teaches a robot system (see all Figs.; [0016]) comprising:
a sensor system (see fixed camera 3 in Figs.; [0038]-[0039]);
a robot (see robot arm 1 hand camera 7 in Figs.; [0038]-[0040]); and
a robot controller which controls the robot (see Fig. 1, control apparatus 4; [0041]), wherein
the robot controller recognizes a robot coordinate system that is a coordinate system of the robot (see [0045] and [0051]) but does not recognize a coordinate system of the sensor system (see [0008], [0055], [0060] and [0068]); and
the robot controller conducts matrix creation processing to create a conversion matrix which conducts coordinate conversion (see Fig. 5, all; [0068] and [0079]-[0090]), in a plane including an X-axis and a Y-axis (see coordinate systems in all Figs; [0031]-[0037]), on a set of position coordinates obtained by the sensor system (see Fig. 5, steps S15-S101; [0079] and [0083]), based on each set of position coordinates of a plurality of objects or points obtained by the sensor system and each set of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the set of position coordinates in the robot coordinate system corresponding to the plurality of objects or points (see Fig. 5, steps S15-S18; [0079]-[0091]).
wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained based on detection data of a sensor whose coordinate system is corresponding to the robot (see hand camera 7 in Figs, Fig. 5, steps S16-S18; [0080]-[0081] and [0084]-[0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to Ikeda. That is, it would have been obvious to modify the robot system of Ikeda to further include a sensor whose coordinate system corresponds to the robot for obtaining detection data, as taught by Suzuki. 
Suzuki teaches including a hand camera on the robot in addition to a fixed camera sensor system for detecting position coordinates of the plurality of objects or points. Since both the fixed camera and the hand camera detect the objects or points, calibration can be performed in a short period of time without finely adjusting the end of the robot arm. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Ikeda in order to attain the same results. 
Application of the known technique taught by Suzuki to the robot system taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained based on detection data of a sensor whose coordinate system is corresponding to the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 6
Modified Ikeda teaches the robot system according to claim 3 (as discussed above in claim 3),
Ikeda further teaches further comprising:
a moving means which moves the object (see Figs. 8-10, conveyor 10; [0136]-[0161] and [0190]-[0193]); and
a measurement unit which measures an amount of movement of the object that is moved by the moving means (see Figs. encoder 14; [0137]-[0161] and [0193]), wherein
the robot controller creates the conversion matrix, in the matrix creation processing, by using the sets of position coordinates of the plurality of objects or points obtained by the sensor system (see Fig. 7, all; [0016], [0020], [0110]-[0113] and [0138]-[0162]), the sets of position coordinates obtained based on the detection data regarding the plurality of objects or points having moved by the moving means after the position coordinates are obtained by the sensor system (see Figs. 9-10, all; [0148] and [0155]), and the amount of movement measured by the measurement unit (see Figs. 7-10, all; [0020 "a fourth unit for receiving input of an amount of movement of the conveying apparatus on the conveyance path in association with each of the first to third screens; and a fifth unit for calculating a parameter set for transformation of coordinates in the image capturing range of the image capturing unit to coordinates in a coordinate system of the moving machine based on the input information."], [0147]-[0161] and [0190]-[0193]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Nishi et al. (US 20160151915 A1 and Nishi hereinafter).
Regarding Claim 4
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1),
Ikeda is silent regarding wherein the conversion matrix conducts the coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis.
Nishi teaches a robot system (see all Figs.; [0017]-[0020]) comprising:
a sensor system (see Fig. 1, measurement probe 28 and/or camera 22; [0050], and [0061]);
a robot (see Fig. 1, robot 14; [0048]); and
a robot controller which controls the robot (see Fig. 1, robot controller 16; [0048]), wherein
the robot controller conducts matrix creation processing to create a conversion matrix which conducts coordinate conversion (see [0017]-[0019] and [0058]-[0074]),
wherein the conversion matrix conducts the coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis (see Fig. 9, all; [0045], [0070]-[0073] and [0091]-[0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nishi to Ikeda. That is, it would have been obvious to modify the robot system of Ikeda to further conduct coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis in the conversion matrix, as taught by Nishi. 
Nishi teaches rotating around a Z-axis in the conversion matrix in order to overlap the X-Y plane of the robot coordinate system with the sensor coordinate system. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Ikeda in order to attain the same results. 
Application of the known technique taught by Nishi to the robot system taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the conversion matrix conducts the coordinate conversion including rotation around a Z-axis perpendicular to the X-axis and the Y-axis. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Matsunaga et al. (US 20180250817 A1 and Matsunaga hereinafter).
Regarding Claim 10
Ikeda teaches the robot system according to claim 1 (as discussed above in claim 1),
Ikeda further teaches further comprising an input unit for making input to the robot controller (see "teaching pendant 2100" in [0054] and [0148]).
Ikeda is silent regarding the robot controller recognizes, based on the input to the input unit, whether the coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system.
Matsunaga teaches a robot system (see all Figs.; [0011]) comprising:
a robot (see Fig. 1, scara robot 300; [0011] and [0041]); and
a robot controller which controls the robot (see Fig. 1, controller 200; [0011] and [0041]),
further comprising an input unit for making input to the robot controller (see [0083]-[0084] and [0100]), wherein
the robot controller recognizes, based on the input to the input unit, whether a coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system (see [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Matsunaga to Ikeda. That is, it would have been obvious to modify the controller of the robot system of Ikeda to further recognize, based on the input to the input unit, whether a coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system, as taught by Matsunaga. 
Matsunaga teaches control applied to the robot using either a right-hand coordinate system, a left-hand coordinate system where magnitudes are reversed, or other coordinate systems. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot system of Ikeda in order to attain the same results of increased flexibility of coordinate system options. 
Application of the known technique taught by Matsunaga to the robot system taught by Ikeda would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller recognizes, based on the input to the input unit, whether a coordinate system of the sensor system is a right-hand coordinate system or a left-hand coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitation requiring “input unit” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require an operation panel or equivalent structure (see Fig. 3 and [0030]]) for the “input unit”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu et al. (US 20180126557 A1 and Gu hereinafter). Gu teaches a robot system comprising: a sensor system; a robot; and a robot controller which controls the robot, wherein the robot controller recognizes a robot coordinate system that is a coordinate system of the robot but does not recognize a coordinate system of the sensor system; and the robot controller conducts matrix creation processing to create a conversion matrix which conducts coordinate conversion, in a plane including an X-axis and a Y-axis, on a set of position coordinates obtained by the sensor system, based on each set of position coordinates of a plurality of objects or points obtained by the sensor system and each set of position coordinates in an X-axis direction and a Y-axis direction in the robot coordinate system, the set of position coordinates in the robot coordinate system corresponding to the plurality of objects or points, wherein the robot controller creates the conversion matrix based on the sets of position coordinates of the plurality of objects or points and the sets of position coordinates in the robot coordinate system of the plurality of objects or points obtained by bringing a touch-up section provided at a distal end of the robot into contact with positions corresponding to the plurality of objects or points. See Figs. 1-4 and [0012]. Gu could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664